Citation Nr: 1215954	
Decision Date: 05/03/12    Archive Date: 05/10/12

DOCKET NO.  08-35 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Barner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1950 to October 1953.  The Veteran died in August 2007, and the appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In August 2011 the appellant was afforded a Travel Board hearing.  A transcript is of record.

The Board observes that in June 2011, prior to certification to the Board, the appellant submitted a written withdrawal of her claim of entitlement to compensation pursuant to 38 U.S.C.A. § 1151, and as such is deemed withdrawn.  38 C.F.R. § 20.204 (2011).  


FINDINGS OF FACT

1.  The Veteran died in August 2007 as a result of carcinomatosis of the abdomen and cancer of the stomach.  

2.  At the time of his death, the Veteran was service-connected for migraines, evaluated as 30 percent disabling; PTSD, evaluated as 100 percent disabling; residuals of a skull fracture, evaluated as noncompensably disabling, and a scar of the forehead, evaluated as noncompensably disabling.

3.  Neither carcinomatosis of the abdomen nor cancer of the stomach had their onset during service, manifested within one year of separation from active service, or are shown to be otherwise related to the Veteran's service or his service-connected disorders. 
 
4.  The evidence does not show a nexus between the cause of the Veteran's death and his active service and/or a service-connected disability.


CONCLUSIONS OF LAW

1.  A service-connected disability did not cause, or contribute substantially or materially to the cause of the Veteran's death.  38 U.S.C.A. §§ 1310, 5103(a), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102 , 3.159, 3.312 (2011). 

2.  The causes of the Veteran's death, carcinomatosis of the abdomen and cancer of the stomach, were not incurred in or aggravated by active service, cannot be presumed to have been incurred therein, and are not related to a service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 1113, 1310, 5103A, 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.307, 3.309, 3.310, 3.312 (2011). 
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011).  For the reasons to be discussed below, the Board finds that VA has satisfied its duties to the appellant under the VCAA.  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006). 

VA has made all reasonable efforts to assist the appellant in the development of her claim, has notified her of the information and evidence necessary to substantiate the claim, and has fully disclosed VA's duties to assist her.  In December 2007 and July 2008 letters, the appellant was notified of the information and evidence needed to substantiate and complete the claim on appeal.  Additionally, the letters provided her with the general criteria for the assignment of an effective date.  Id.  

In the context of a claim for dependency and indemnity compensation (DIC) benefits, § 5103(a) notice must include (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  The RO provided such specific notice with respect to the appellant's claim for service connection for the cause of the Veteran's death within the July 2008 notice letter.  Additionally, the appellant's cause of death claim was readjudicated by VA in October 2008, preventing any timing deficiency regarding the required VA notice.  See Mayfield, 444 F.3d at 1328 ; see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect). 

The Board further finds that VA has complied with the duty to assist by aiding the appellant in obtaining evidence.  It appears that all known and available records relevant to the issue on appeal have been obtained and are associated with the claims files.  Service treatment records, VA and private medical records have been associated with the claims folder.  In 1995 the Veteran indicated that he received Social Security Administration disability benefits and the accompanying award letter indicated that he received retroactive payment to April 1993, which corresponds to the time which the Veteran was admitted to a domiciliary for his mental health, such that every indication suggests these records pertain to his mental health, especially in a timeframe when the Veteran was not contending that he had stomach related problems.  As such, there is not a reasonable possibility that outstanding records are relevant to the present claim, nor has the appellant contended otherwise.  See Baker v. West, 11 Vet. App. 163, 169 (1998); Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has held that that VA's duty to assist "is not boundless in scope" and does not require a search for irrelevant records, including SSA disability records.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  The Board is not aware, and the appellant has not suggested the existence of, any additional pertinent evidence not yet received. 

In DeLaRosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008), the Federal Circuit held that the duty to obtain a medical opinion under 38 U.S.C.A. § 5103A(d) did not apply to a claim for DIC, such as the claim for service connection for the cause of the veteran's death.  The Federal Circuit further held that the more general provision under § 5103A(a) may, but does not always, require VA to obtain a medical opinion.  That same year, in Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008), the Federal Circuit further clarified DeLaRosa, indicating that while § 5103A(d) is inapplicable to DIC claims, § 5103A(a) still requires VA to assist the appellant in obtaining a medical opinion when such opinion is necessary to substantiate the claim, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  See Wood v. Peake, 520 F.3d at 1347-48; 38 U.S.C.A. § 5103A(a).  

In the present case, the Board notes that no medical examination has been conducted and/or medical opinion obtained with respect to the appellant's claim.  The Board, however, finds that the record, which does not reflect competent evidence showing a nexus between service and the cause of the Veteran's death, warrants the conclusion that a remand for an examination and/or opinion is not necessary to decide the claim.  See 38 C.F.R. § 3.159(c)(4).  This conclusion will be discussed in greater detail below. 

Based on the foregoing, the Board finds that the appellant has not been prejudiced by any failure of VA in its duties to notify and assist her, and that any such violations could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the appellant has neither alleged nor demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of her claim at this time is warranted. 

The appellant seeks service connection for the cause of the Veteran's death.  In order to establish service connection for the cause of a Veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312(a) (2011).

In order to constitute the principal cause of death the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  38 C.F.R. § 3.312(b).  In order to be a contributory cause of death, it must be shown that the service-connected disability contributed substantially or materially to death; that it combined to cause death; or that it aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c)(1).  

As with any claim, when there is an approximate balance of positive and negative evidence regarding any matter material to the claim, the claimant shall be given the benefit of the doubt.  38 U.S.C.A. § 5107. 

At the time of his death, the Veteran was service connected for posttraumatic stress disorder (PTSD), rated as 100 percent disabling, migraines, rated as 30 percent disabling, residuals of a skull fracture, rated as noncompensably disabling, and a scar of his forehead, rated as noncompensably disabling, for a total combined rating of 100 percent at the time of his death.  The Board notes, as a preliminary matter, that although the Veteran was in receipt of a 100 percent (total) rating at the time of his death, it had been in effect since June 2005; therefore, entitlement to DIC benefits on the basis of a total rating in effect for at least 10 years is not warranted.  See 38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 (2011). 

According to the death certificate, the Veteran died in August 2007, at the age of 74 years.  The immediate cause of death was carcinomatosis of the abdomen, due to or as a consequence of cancer of the stomach.  At the time of death, the Veteran was at home.  

Service treatment records, to include the April 1950 entrance examination and the October 1953 separation examination do not reference any abdominal or stomach treatment aside from nausea or vomiting which were reported in relation to other diagnosed illnesses such as lymphadenitis.  

Following service, the Veteran was afforded a neuropsychiatric examination in November 1956 at which he reported that he did not experience stomach trouble.  VA hospital records from May 1964 show that the Veteran reported experiencing right lower costal margin pain radiating straight through posteriorly to the back and around his costal margin for approximately the previous two and a half months, described as epigastric in the right upper quadrant, with a history of vomiting the week prior to admission.  An upper gastrointestinal (GI) series showed peptic ulcer disease of the duodenal bulb with partial pyloric obstruction, with a repeat GI showing obstructing bulbar peptic disease.  The Veteran was placed on regimens for his gallbladder and ulcer; however, with continued pain and obstruction, surgery was indicated.  As such, the Veteran underwent bilateral trunkal vagotomy and posterior colic gastrojejunostomy.  In July 1964 the Veteran's sutures were removed without complications, and he was started on Donnatal tablets.  

At a December 1993 medical examination the Veteran reported a history of peptic ulcer disease with chronic abdominal pain, and at another examination approximately a week later he referenced psychological problems since his ulcer and surgery in 1963.  Medical records from April 1993, however, indicate that the Veteran denied any abdominal problems since his vagotomy and pyloroplasty.  Specifically, he denied experiencing dysphagia, nausea, vomiting, abdominal pain or changes in his bowel habits.  Examination of his abdomen revealed it was soft with normal bowel sounds.  There was a surgical scar present.  No tenderness, guarding, organomegaly, masses or bruits were found.  An abdominal echogram in September 1997 indicated that there was no significant abnormality.  

Treatment records from December 1999 into 2000 show that the Veteran reported instances of vomiting and nausea, and his acute symptoms were not considered related to his history of peptic ulcer disease or glaucoma.  On examination there was minimal tenderness in the epigastric area and the liver, kidneys and spleen were not palpable.  The Veteran was treated for viral gastroenteritis.  VA treatment records show that in July 2000 the Veteran requested a computed tomography (CT) scan of the body because he indicated that for the previous two months he had been feeling tired and experienced loose stools and a history of dizzy spells.  The Veteran reported that he had surgery 36 years previously, and was at that time told by the doctor that he would probably have stomach cancer in approximately ten years.  The Veteran reported that he did not have a history of cancer.  In September 2001 the Veteran requested a CT scan of his stomach and indicated that he had been told he would develop cancer.  In March 2002 the Veteran reported that he had an ulcer around his duodenum in 1963 and had been told he had a good chance of developing cancer.  

VA and private treatment records just prior to the Veteran's death in 2007 indicate that he experienced symptoms such as epigastric pain, vomiting, diarrhea, and weight loss, and tests revealed he was positive for H. Pylori antibody.  The Veteran underwent a esophagogastroduodenoscopy with biopsy, which showed candida esophagitis, with gastorparesis, and very tight billroth anastomasis-anastomotosis.  The Veteran also underwent a gastrojejunostomy in which a large firm upper abdominal bulky mass was present, and the surgeon indicated that because of the Veteran's longstanding gastric outlet obstruction he believed it had been confusing to determine what this represented, which the Board interprets as referencing the following diagnosis.  Initial impression was of stage IV metastatic gastric cancer, and diagnosis following the procedure was of gastric outlet obstruction from large bulky obstructing poorly differentiated signet ring cell carcinoma with carcinomatosis and bloody ascites.  

In August 2007 just prior to his death the Veteran requested that his hospital records for his surgeries of the stomach be obtained.  In September 2007 the appellant claimed entitlement to service connection for the Veteran's cause of death.  

At her August 2011 hearing, the appellant indicated that she had been neighbors with the Veteran for approximately nine years prior to his death, during which time he would call her in the middle of the night because he had vomited and was unable to return to his bed without assistance.  The appellant contended that the Veteran had experienced problems during and since service.  She indicated that the Veteran's symptoms had increased in severity in the years prior to his death.  She reported that the Veteran had been diagnosed as having an ulcer earlier.  The appellant reported that she had been a nurse in the late seventies to mid-eighties, and for that reason she felt comfortable caring for the Veteran preceding his death.  

First, the Board will consider whether the Veteran's service-connected disabilities caused or significantly contributed to death, which was identified on his death certificate as immediately caused by carcinomatosis of the abdomen with the underlying cause of cancer of the stomach.  In finding that it did not, the Board notes that there is no medical or lay evidence of record suggesting that the Veteran's PTSD, migraines, residuals of a skull fracture or scar of the forehead played a role in the Veteran's death.

The Board must also consider the question of whether the causes of the Veteran's death, carcinomatosis of the abdomen or cancer of the stomach were related to his active duty service. 

In summary, service treatment records are negative for any diagnosis of or treatment for a cancer of the stomach or carcinomatosis of the abdomen, and the appellant does not contend otherwise.  These disorders were not initially diagnosed for many years after service separation, and the evidence of record does not suggest they had their onset during such service.  Although the appellant has suggested continuity of symptomatology, the earliest treatment of record pertaining to the stomach was a 1964 vagotomy and pyloroplasty, which was approximately a decade after service.  Further, the appellant did not know the Veteran until approximately nine years prior to his death such that she could not have observed symptoms prior to the late 1990s.  The Veteran in December 1993 indicated he had a history of chronic abdominal pain; however, this statement while competent, is not credible given that just several months prior to that, in April 1993, he denied abdominal symptoms since his surgery in the 1960s.  In addition, although the Veteran reported that he was told he might develop cancer in regards to his vagotomy and pylorectomy, as previously discussed, even these surgeries occurred more than a decade following separation from service, and there was no continuity of symptomatology in the interim.  The post-service medical record does not suggest the Veteran's fatal carcinomatosis of the abdomen or contributing cancer of the stomach were incurred during service, or within one year of service separation.  The Board observes that the Veteran died over 50 years after service separation, and the causes of his death appear to have originated many years after service discharge.  Competent evidence has also not been presented regarding an etiological nexus between the causes of the Veteran's death and his various service-connected disabilities.  See 38 C.F.R. § 3.310.  

In this case, the Board emphasizes the multi-year gap between discharge from active duty service and the diagnoses for each of these disorders.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).  Given the absence of a diagnosis and treatment for the causes of his death for many years after service, the evidence does not support a finding that any of these disorders are related to active duty based on continuity of symptomatology. 

The Board acknowledges the appellant's contentions, cognizant that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Although the appellant is competent to attest to observable symptomatology, her competency is distinguished from weight and credibility, which is a factual determination, and goes to the probative value of the evidence.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); see Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  The Board also notes that the appellant was a nurse.  The Court has discussed the probative value to be placed on statements prepared by nurses, finding generally that a nurse's statement has probative value.  See Black v. Brown, 10 Vet. App. 279, 284 (1997); Goss v. Brown, 9 Vet. App. 109, 114-15 (1996); see also Williams v. Brown, 4 Vet. App. 270, 273 (1993) (nurse's statement may constitute competent medical evidence where the nurse has specialized knowledge regarding the area of medicine or participated in treatment).  The disorders at issue, carcinomatosis of the abdomen and cancer of the stomach are complex disorders which require specialized medical training for a determination as to diagnosis and causation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  While the appellant reported that she was a nurse in the 1970s and 1980s, and thus has some medical expertise, the Board does not find an adequate foundation in the current record to establish her expertise to provide competent evidence regarding the etiology of the Veteran's causes of death.  As already noted, the appellant only knew the Veteran for approximately the last nine years of his life, and has no firsthand knowledge of any diseases or disorders he may have developed during military service or within the years immediately thereafter.  Therefore, she is not competent to testify regarding the onset of his fatal gastrointestinal disorders.  

In conclusion, the preponderance of the evidence is against the claim of service connection for the cause of the Veteran's death.  His carcinomatosis of the abdomen and cancer of the stomach were not incurred in or aggravated by service, and may not be presumed to have been incurred therein.  Additionally, the competent evidence of record does not suggest that any service-connected disability caused or substantially contributed to his death.  As such, the appeal is denied.  

As a preponderance of the evidence is against the award of service connection, the benefit of the doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55- 57 (1991). 


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied. 



____________________________________________
Thomas D. Jones
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


